

Exhibit 10.11


When recorded, return to:


Locke Liddell & Sapp LLP
2200 Ross Avenue, Suite 2200
Dallas, Texas 75201-6776
Attention: Mark M. Sloan


 
FOURTH MODIFICATION AND EXTENSION AGREEMENT
 
This FOURTH MODIFICATION AND EXTENSION AGREEMENT (“Agreement”) is made to be
effective as of the 30th day of May, 2005 (the “Effective Date”), by and between
COMERICA BANK, a Michigan banking corporation, successor by merger to Comerica
Bank-Texas (“Lender”), and STRATUS PROPERTIES INC., a Delaware corporation,
STRATUS PROPERTIES OPERATING CO., L.P., a Delaware limited partnership, CIRCLE C
LAND, L.P., a Texas limited partnership, f/k/a Circle C Land Corp., and AUSTIN
290 PROPERTIES, INC., a Texas corporation (herein individually and collectively
referred to as “Borrower”), and OLY STRATUS BARTON CREEK I JOINT VENTURE, a
Texas joint venture ("Barton Creek JV").
 
 
W I T N E S S T H :
 
WHEREAS, Borrower, as Maker, executed that certain Promissory Note dated
December 16, 1999, in the original principal amount of $20,000,000.00 U.S., in
favor of and payable to the order of Lender, as Payee, which Promissory Note has
been amended (including, without limitation, a reduction in the stated principal
amount of such Promissory Note to $5,000,000.00 U.S. and the addition of a
limited revolving feature) pursuant to (i) that certain Amendment to Promissory
Note dated as of December 27, 2000 (the “First $5,000,000.00 Revolving Note
Amendment”) executed by and between Borrower and Lender, (ii) that certain
Second Amendment to Promissory Note (the “Second $5,000,000.00 Revolving Note
Amendment”) dated as of December 18, 2001 executed by and between Borrower and
Lender, (iii) that certain Third Modification and Extension Agreement dated as
of June 30, 2003 executed by and between Borrower and Lender (the "Third
Extension"), and (iv) that certain Third Amendment to Promissory Note dated as
of June 23, 2004 (the “Third $5,000,000.00 Revolving Note Amendment”) executed
by and between Borrower and Lender (said note, as amended by the First
$5,000,000.00 Revolving Note Amendment, the Second $5,000,000.00 Revolving Note
Amendment, the Third Extension and the Third $5,000,000.00 Revolving Note
Amendment, is herein called the “$5,000,000.00 Revolving Note”), and which
evidences an indebtedness (the “$5,000,000.00 Revolving Loan”) from Lender to
Borrower in connection with and pursuant to that certain Loan Agreement dated
December 16, 1999, executed by and between Borrower and Lender, which loan
agreement was amended by (w) that certain Amendment to Loan Agreement dated
December 27, 2000 (the "First Loan Modification") executed by and between
Borrower and Lender, (y) the Second Amendment to Loan Agreement dated December
18, 2001 (the "Second Loan Modification") executed by and between Borrower and
Lender, (y) the Third Extension, and (z) that certain Third Amendment to Loan
Agreement dated as of June 23, 2004 (the "Third Loan Modification") executed by
and between Borrower and Lender (said loan agreement, as amended by the First
Loan Modification, the Second Loan Modification, the Third Extension and the
Third Loan Modification, is herein called the “Loan Agreement”); and
 
WHEREAS, Borrower, as Maker, executed that certain Revolving Credit Note dated
December 16, 1999, in the original principal amount of $10,000,000.00 U.S., in
favor of and payable to the order of Lender, as Payee, which Revolving Credit
Note was amended (whereby the stated principal amount of such Revolving Credit
Note was increased to $25,000,000.00 U.S.) pursuant to (i) that certain
Amendment to Revolving Credit Note dated as of December 27, 2000 (the “First
Revolving Credit Note Amendment”) executed by and between Borrower and Lender,
(ii) that certain Second Amendment to the Revolving Credit Note dated as of
December 18, 2001 (the “Second Revolving Credit Note Amendment”) executed by and
between Borrower and Lender, (iii) the Third Extension, and (iv) that certain
Third Amendment to the Revolving Credit Note dated as of June 23, 2004 (the
“Third Revolving Credit Note Amendment”) executed by Borrower and Lender (said
note, as amended by the First Revolving Credit Note Amendment, the Second
Revolving Credit Note Amendment, the Third Extension and the Third Revolving
Credit Note Amendment, is herein called the “Revolving Credit Note”), which
Revolving Credit Note evidences a loan (the “Revolving Credit Loan”) made by
Lender to Borrower in connection with and pursuant to the Loan Agreement (the
Revolving Credit Note and the $5,000,000.00 Revolving Note, each as amended, are
hereinafter collectively referred to as the “Notes”, and the Revolving Credit
Loan and the $5,000,000.00 Revolving Loan are hereinafter collectively referred
to as the “Loans”); and
 
WHEREAS, the $5,000,000.00 Revolving Note and the Revolving Credit Note are
cross-defaulted and cross-collateralized as evidenced by a Cross-Default and
Cross-Collateralization Agreement recorded in multiple counties where the
Mortgaged Property is located, and are secured by, among other things and
without limitation, multiple Deeds of Trust and Second Lien Deeds of Trust, as
modified by (i) the First Deed of Trust Modification (as hereinafter defined),
(ii) the Second Deed of Trust Modification (as hereinafter defined), (iii) the
Third Extension and (iv) the Third Modification Agreement dated as of June 23,
2004 executed by and between Borrower, Barton Creek JV and Lender, recorded as
Document No. 2004127628 of the Real Property Records of Travis County, Texas and
as Document No. 04019600 of the Real Property Records of Hays County, Texas
(said Deeds of Trust and Second Lien Deeds of Trust as modified, being herein
collectively referred to as the “Deeds of Trust” or the “Lien Instruments”)
dated December 16, 1999, executed by Borrower and originally delivered to GARY
W. ORR, as trustee, which trustee has been changed to MELINDA A. CHAUSSE,
(“Trustee”), for the benefit of Lender, which Deeds of Trust are described as
follows:
 

 
(1)
Deed of Trust dated December 16, 1999, executed by Stratus Properties Operating
Co., L.P. and delivered to Trustee for the benefit of Lender, recorded under
Document Number 1999158707 of the Official Public Records of Travis County,
Texas, covering real property located in Travis County, Texas, as more
particularly described therein;

 

 
(2)
Deed of Trust dated December 16, 1999, executed by Circle C Land Corp. and
delivered to Trustee for the benefit of Lender, recorded under Document Number
1999158708 of the Official Public Records of Travis County, Texas, covering real
property located in, Travis County, Texas, as more particularly described
therein;

 

 
(3)
Second Lien Deed of Trust dated December 16, 1999, executed by Circle C Land
Corp. and delivered to Trustee for the benefit of Lender, recorded under
Document Number 1999158709 of the Official Public Records of Travis County,
Texas, and under Document Number 9929849 of the Deed Records of Hays County,
Texas, covering real property located in Travis and Hays Counties, Texas, as
more particularly described therein;

 

 
(4)
Deed of Trust dated December 16, 1999, executed by Stratus Properties Operating
Co., L.P. and delivered to Trustee for the benefit of Lender, recorded under
Document Number 1999158710 of the Official Public Records of Travis County
Texas, covering real property located in Travis County, Texas, as more
particularly described therein;

 

 
(5)
Deed of Trust dated December 16, 1999, executed by Austin 290 Properties, Inc.
and delivered to Trustee for the benefit of Lender, recorded under Document
Number 1999158711 of the Official Public Records of Travis County, Texas,
covering real property located in Travis County, Texas, as more particularly
described therein;

 

 
(6)
Deed of Trust dated December 16, 1999, executed by Stratus Properties Operating
Co., L.P. and delivered to Trustee for the benefit of Lender, recorded under
Document Number 1999158712 of the Official Public Records of Travis County,
Texas, covering real property located in Travis County, Texas, as more
particularly described therein;

 

 
(7)
Deed of Trust dated December 16, 1999, executed by Stratus Properties Operating
Co., L.P. and delivered to Trustee for the benefit of Lender, recorded under
Clerk’s File Number U138051 of the Official Public Records of Real Property of
Harris County, Texas, covering real property located in Harris County, Texas, as
more particularly described therein; and

 

 
(8)
Deed of Trust dated December 16, 1999, executed by Stratus Properties Operating
Co., L.P. and delivered to Trustee for the benefit of Lender, recorded in Volume
8247, at Page 0791 of the Deed Records of Bexar County, Texas, covering real
property located in Bexar County, Texas, as more particularly described therein.

 
WHEREAS, the Notes are further secured by that certain additional Deed of Trust
dated as of February 27, 2002 and recorded under Document No. 2002038536 of the
Official Public Records of Travis County, Texas, covering that certain property
commonly known as the Escala Lots in the Barton Creek Subdivision and being more
fully described therein, and said Deed of Trust is included in the definition
"Deeds of Trust" set forth in this Agreement for all purposes; and
 
WHEREAS, the Mortgaged Property encumbered by that certain Deed of Trust dated
December 16, 1999, executed by Stratus Properties Operating Co., L.P. and
delivered to Trustee for the benefit of Lender, recorded under Clerk’s File
Number 99 R0127438 of the Official Public Records of Denton County, Texas has
been released and no longer secures the Loans; and
 
WHEREAS, Lender and Borrower entered into that certain Modification Agreement
made to be effective as of the 27th day of December, 2000 (the “First Deed of
Trust Modification”), and on the same date, (i) amended the Loan Agreement
pursuant to the First Loan Modification, (ii) amended the $5,000,000.00
Revolving Note pursuant to the First $5,000,000.00 Revolving Note Amendment, and
(iii) amended the Revolving Credit Note pursuant to the First Revolving Credit
Note Amendment; and
 
WHEREAS, the First Deed of Trust Modification was recorded in each of the
counties where the Mortgaged Property is located, such recording information
being more fully described as follows:
 

 
(1)
Recorded under Document No. 2000204551 of the Official Public Records of Travis
County, Texas;

 

 
(2)
Recorded under Document No. 00030106 of the Official Public Records of Hays
County, Texas;

 

 
(3)
Recorded in Volume 8689, Page 1807 of the Deed Records of Bexar County, Texas,
and

 

 
(4)
Recorded under Clerk’s File No. U801037 of the Official Public Records of Real
Property of Harris County, Texas.

 
WHEREAS, Lender and Borrower entered into that certain Second Modification
Agreement made to be effective as of the 18th day of December, 2001 (the “Second
Deed of Trust Modification”), and on the same date, (i) amended the Loan
Agreement pursuant to the Second Loan Modification, (ii) amended the
$5,000,000.00 Revolving Note pursuant to the Second $5,000,000.00 Revolving Note
Amendment, and (iii) amended the Revolving Credit Note pursuant to the Second
Revolving Credit Note Amendment; and
 
WHEREAS, the Second Deed of Trust Modification was recorded in each of the
counties where the Mortgaged Property is located, such recording information
being more fully described as follows:
 

 
(1)
Recorded under Document No. 2001215158 of the Official Public Records of Travis
County, Texas;

 

 
(2)
Recorded under Document No. 01031701 of the Official Public Records of Hays
County, Texas;

 

 
(3)
Recorded in Volume 9183, Page 1818 of the Deed Records of Bexar County, Texas,
and

 

 
(4)
Recorded under Clerk’s File No. V490950 of the Official Public Records of Real
Property of Harris County, Texas.

 
WHEREAS, Lender and Borrower entered into that certain Third Modification
Agreement made to be effective as of the 23rd day of June, 2004 (the “Third Deed
of Trust Modification”), and on the same date, (i) amended the Loan Agreement
pursuant to the Third Loan Modification, (ii) amended the $5,000,000.00
Revolving Note pursuant to the Third $5,000,000.00 Revolving Note Amendment, and
(iii) amended the Revolving Credit Note pursuant to the Third Revolving Credit
Note Amendment; and
 
WHEREAS, the Third Deed of Trust Modification was recorded in each of the
counties where the Mortgaged Property is located, such recording information
being more fully described as follows:
 

 
(1)
Recorded under Document No. 2004127628 of the Official Public Records of Travis
County, Texas;

 

 
(2)
Recorded under Document No. 04019600 of the Official Public Records of Hays
County, Texas;

 
WHEREAS, all of the real property covered by the foregoing Deeds of Trust which
has not otherwise been released by the recordation of partial releases of lien
executed by Lender, together with all improvements, appurtenances, other
properties (whether real or personal), rights and interests described in and
encumbered by such Deeds of Trust, are hereinafter collectively referred to as
the “Mortgaged Property”. The $5,000,000.00 Revolving Note, the Revolving Credit
Note, the Loan Agreement, the Deeds of Trust, and all other related documents
executed by Borrower pertaining to, evidencing or securing the Loans are
hereinafter collectively referred to as the “Loan Documents”; and
 
WHEREAS, the $5,000,000 Revolving Loan Maturity Date (as defined in the Third
Loan Modification) is now May 30, 2006, and the Revolving Credit Loan Maturity
Date (as defined in the Third Loan Modification) is now May 30, 2006, and
Lender, Borrower and Guarantor have agreed to an extension of the $5,000,000
Revolving Loan Maturity Date and the Revolving Credit Loan Maturity Date to May
30, 2007, upon the terms and provisions set forth herein.
 
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Lender and Borrower hereby agree as follows:
 
1. Recitals. The recitals set forth above are true, accurate and correct, and
are incorporated herein by this reference.
 
2. Capitalized Terms. Any capitalized terms not defined herein shall have the
meaning ascribed to them in the Deeds of Trust or Loan Agreement, as the case
may be, as previously modified and as further modified herein.
 
3. Extension of the $5,000,000 Revolving Loan Maturity Date. Lender and Borrower
hereby agree, and the Loan Agreement is hereby amended to provide, that the
$5,000,000 Revolving Loan Maturity Date is May 30, 2007 for all purposes. The
$5,000,000 Revolving Note is hereby amended to provide that the "Maturity Date"
thereunder is May 30, 2007, at which time the unpaid principal balance of the
$5,000,000 Revolving Note, together with all accrued but uhpaid interest
thereon, shall be due and payable. The Borrower hereby renews, but does not
extinguish, the $5,000,000 Revolving Note and the liens, security interests and
assignments created and evidenced by the Loan Documents, and in this regard, all
of the Loan Documents are hereby renewed and modified by extending the
$5,000,000 Revolving Loan Maturity Date as set forth herein. Borrower covenants
to observe, comply with and perform each of the terms and provisions of the Loan
Documents, as modified hereby.
 
4. Extension of the Revolving Credit Loan Maturity Date. Lender and Borrower
hereby agree, and the Loan Agreement is hereby amended to provide, that the
Revolving Credit Loan Maturity Date is May 30, 2007 for all purposes. The
Revolving Credit Note is hereby amended to provide that the "Maturity Date"
thereunder is May 30, 2007, at which time the unpaid principal balance of the
Revolving Credit Note, together with all accrued but uhpaid interest thereon,
shall be due and payable. The Borrower hereby renews, but does not extinguish,
the Revolving Credit Note and the liens, security interests and assignments
created and evidenced by the Loan Documents, and in this regard, all of the Loan
Documents are hereby renewed and modified by extending the Revolving Credit Loan
Maturity Date as set forth herein. Borrower covenants to observe, comply with
and perform each of the terms and provisions of the Loan Documents, as modified
hereby.
 
5. Third Modification of Deeds of Trust. Borrower and Lender hereby agree to
modify each and all of the Deeds of Trust as follows:
 
a. Definition of Note. The definition of “Note” as contained in each of the
Deeds of Trust is hereby amended and replaced with the following definition:
 
"'Note': Collectively, (1) that certain Promissory Note originally dated
December 16, 1999, incorporated herein by this reference, executed by the
Borrower (as defined in the Loan Agreement) and payable to the order of
Beneficiary in the original principal amount of $20,000,000.00, as amended by
(i) that certain Amendment to Promissory Note dated December 27, 2000, executed
by Borrower and Beneficiary, whereby such note was reduced to $10,000,000.00 and
the addition of a limited revolving feature was added, (ii) that certain Second
Amendment to Promissory Note dated as of December 18, 2001, executed by Borrower
and Beneficiary, whereby such note was further reduced to $5,000,000.00, (iii)
that certain Third Modification and Extension Agreement dated as of June 30,
2003 executed by and between Borrower and Beneficiary (the "Third Extension"),
(iv) that certain Third Amendment to Promissory Note dated as of June 23, 2004
executed by Borrower and Beneficiary, and (v) that certain Fourth Modification
and Extension Agreement dated as of May 30, 2005 executed by and between
Borrower and Beneficiary (the "Fourth Extension"), and any and all renewals,
modifications, rearrangements, reinstatements, enlargements, or extensions of
such promissory note or of any promissory note or notes given in renewal,
substitution or replacement therefor; and (2) that certain Revolving Credit Note
originally dated December 16, 1999, incorporated herein by this reference,
executed by Borrower and payable to the order of Beneficiary in the original
principal amount of $10,000,000.00, as amended by (i) that certain Amendment to
Revolving Credit Note dated December 27, 2000, executed by Borrower and
Beneficiary whereby the stated principal amount of such Revolving Credit Note
was increased to $20,000,000.00, (ii) that certain Second Amendment to Revolving
Credit Note dated December 18, 2001, executed by Borrower and Beneficiary,
whereby such note was increased to $25,000,000.00, (iii) the Third Extension,
(iv) that certain Third Amendment to Revolving Credit Note dated as of June 23,
2004, executed by Borrower and Beneficiary and (v) the Fourth Extension.”
 
b. Loan Agreement. The definition of “Loan Agreement” as contained in each of
the Deeds of Trust is hereby further amended and replaced with the following
definitions:
 
“'Loan Agreement': That certain Loan Agreement dated December 16, 1999, by and
between the Borrower and Beneficiary, as Lender, as previously amended by (i)
that certain Amendment to Loan Agreement dated December 27, 2000, executed by
and between the Borrower and Lender, (ii) that certain Second Amendment to Loan
Agreement dated December 18, 2001 executed by and between the Borrower and
Beneficiary, (iii) Third Modification and Extension Agreement dated as of June
30, 2003 executed by and between Borrower and Beneficiary, (iv) that certain
Third Amendment to Loan Agreement dated June 23, 2004 executed by and between
the Borrower and Beneficiary and (v) the Fourth Modification and Extension
Agreement dated as of May 30, 2005 executed by and between Borrower and
Beneficiary.”
 
6. Acknowledgment by Borrower. Except as otherwise specified herein, the terms
and provisions hereof shall in no manner impair, limit, restrict or otherwise
affect the obligations of Borrower or any third party to Lender, as evidenced by
the Loan Documents. Borrower hereby acknowledges, agrees and represents that (i)
Borrower is indebted to Lender pursuant to the terms of the Loan Documents as
modified by the Loan Modification Documents; (ii) the liens, security interests
and assignments created and evidenced by the Deeds of Trust and the other Loan
Documents are, respectively, valid and subsisting liens, security interests and
assignments of the respective dignity and priority recited therein; (iii) there
are no claims or offsets against, or defenses or counterclaims to, the terms or
provisions of the Loan Documents, and the other obligations created or evidenced
by the Loan Documents; (iv) Borrower has no claims, offsets, defenses or
counterclaims arising from any of Lender’s acts or omissions with respect to the
Mortgaged Property, the Loan Documents or Lender’s performance under the Loan
Documents or with respect to the Mortgaged Property; (v) the representations and
warranties of Borrower contained in the Loan Documents are and remain true and
correct as of the date hereof; and (vi) Lender is not in default and no event
has occurred which, with the passage of time, giving of notice, or both, would
constitute a default by Lender of Lender’s obligations under the terms and
provisions of the Loan Documents.
 
7. No Waiver of Remedies. Except as may be expressly set forth herein, nothing
contained in this Agreement shall prejudice, act as, or be deemed to be a waiver
of any right or remedy available to Lender by reason of the occurrence or
existence of any fact, circumstance or event constituting a default under the
Notes or the other Loan Documents.
 
8. Costs and Expenses. Contemporaneously with the execution and delivery hereof,
Borrower shall pay, or cause to be paid, all costs and expenses incident to the
preparation, execution and recordation hereof and the consummation of the
transaction contemplated hereby, including, but not limited to, recording fees,
title insurance policy or endorsement premiums, and reasonable fees and expenses
of legal counsel to Lender.
 
9. Additional Documentation. From time to time, Borrower shall execute or
procure and deliver to Lender such other and further documents and instruments
evidencing, securing or pertaining to the Loans or the Loan Documents as shall
be reasonably requested by Lender so as to evidence or effect the terms and
provisions hereof. Upon Lender’s request, Borrower shall cause to be delivered
to Lender an opinion of counsel, satisfactory to Lender as to form, substance
and rendering attorney, opining to (i) the validity and enforceability of this
Agreement and the terms and provisions hereof, and any other agreement executed
in connection with the transaction contemplated hereby; (ii) the authority of
Borrower, and any constituents of Borrower, to execute, deliver and perform its
or their respective obligations under the Loan Documents, as hereby modified;
and (iii) such other matters as reasonably requested by Lender.
 
10. Effectiveness of the Loan Documents. Except as expressly modified by the
terms and provisions of this Agreement and the other Loan Modification
Documents, each of the terms and provisions of the Deeds of Trust and the other
Loan Documents are hereby ratified and shall remain in full force and effect;
provided, however, that any reference in any of the Loan Documents to the Loans,
the amounts constituting the Loans, any defined terms, or to any of the other
Loan Documents shall be deemed, from and after the date hereof, to refer to the
Loans, the amounts constituting the Loans, defined terms and to such other Loan
Documents, as modified by this Agreement and the other Loan Modification
Documents.
 
11. Governing Law. THE TERMS AND PROVISIONS HEREOF SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN.
 
12. Time. Time is of the essence in the performance of the covenants contained
herein and in the Loan Documents.
 
13. Binding Agreement. This Agreement shall be binding upon the heirs,
executors, administrators, personal representatives, successors and assigns of
the parties hereto; provided, however, the foregoing shall not be deemed or
construed to (i) permit, sanction, authorize or condone the assignment of all or
any part of the Mortgaged Property or any of Borrower’s rights, titles or
interests in and to the Mortgaged Property or any rights, titles or interests in
and to Borrower, except as expressly authorized in the Loan Documents, or (ii)
confer any right, title, benefit, cause of action or remedy upon any person or
entity not a party hereto, which such party would not or did not otherwise
possess.
 
14. Continuing Effect; Ratification. Except as expressly amended and modified by
the First Deed of Trust Modification, the Second Deed of Trust Modification, the
Third Extension, the Third Deed of Trust Modification and this Agreement, the
Deeds of Trust shall remain unchanged and in full force and effect. The Deeds of
Trust, as further modified by this Agreement, and all documents, assignments,
transfers, liens and security rights pertaining to them, are hereby ratified,
reaffirmed and confirmed in all respects as valid, subsisting and continuing in
full force and effect. The Deeds of Trust and this Agreement shall together
comprise the Deeds of Trust securing the Loans.
 
15. No Novation. It is the intent of the parties that this Agreement shall not
constitute a novation and shall in no way limit, diminish, impair or adversely
affect the lien priority of the Deeds of Trust. All of the liens and security
interests securing the Loans, including, without limitation, the liens and
security interests created by the Deeds of Trust, are hereby ratified,
reinstated, renewed, confirmed and extended to secure the Loans and the Notes,
as modified by the Loan Modification Documents.
 
16. Headings. The section headings hereof are inserted for convenience of
reference only and shall in no way alter, amend, define or be used in the
construction or interpretation of the text of such section.
 
17. Severability. If any clause or provision of this Agreement is or should ever
be held to be illegal, invalid or unenforceable under any present or future law
applicable to the terms hereof, then and in that event, it is the intention of
the parties hereto that the remainder of this Agreement shall not be affected
thereby, and that in lieu of each such clause or provision of this Agreement
that is illegal, invalid or unenforceable, such clause or provision shall be
judicially construed and interpreted to be as similar in substance and content
to such illegal, invalid or unenforceable clause or provision, as the context
thereof would reasonably suggest, so as to thereafter be legal, valid and
enforceable.
 
18. Counterparts. To facilitate execution, this Agreement may be executed in as
many counterparts as may be convenient or required. It shall not be necessary
that the signature and acknowledgment of, or on behalf of, each party, or that
the signature and acknowledgment of all persons required to bind any party,
appear on each counterpart. All counterparts shall collectively constitute a
single instrument. It shall not be necessary in making proof of this Agreement
to produce or account for more than a single counterpart containing the
respective signatures and acknowledgment of, or on behalf of, each of the
parties hereto. Any signature and acknowledgment page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures and acknowledgments thereon and thereafter attached to another
counterpart identical thereto except having attached to it additional signature
and acknowledgment pages.
 
19. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS EMBODY THE FINAL, ENTIRE
AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND SUPERSEDE ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE
CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO OR THERETO. THERE ARE NO ORAL
AGREEMENTS AMONG THE PARTIES HERETO OR THERETO. THE PROVISIONS OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS MAY BE AMENDED OR WAIVED ONLY BY AN INSTRUMENT IN
WRITING SIGNED BY THE RESPECTIVE PARTIES TO SUCH DOCUMENTS.
 
[SIGNATURE PAGES FOLLOW]
 


IN WITNESS WHEREOF, Borrower and Lender have executed this Agreement to be
effective as of the Effective Date.
 
LENDER:


COMERICA BANK, a Michigan banking corporation, successor by merger to Comerica
Bank-Texas




By: /s/ Shery R. Layne                                              
Name: Shery R. Layne                                       
Title: Senior Vice President                  


BORROWER:


STRATUS PROPERTIES INC., a Delaware corporation




By:   /s/ John E. Baker                             
John E. Baker, Senior Vice President




STRATUS PROPERTIES OPERATING CO., L.P., a Delaware limited partnership



 
By:
STRS L.L.C., a Delaware limited liability company,
General Partner




 
By:
Stratus Properties Inc., a Delaware
corporation, its Sole Member





By: /s/ John E. Baker                                       
John E. Baker, Senior Vice President


CIRCLE C LAND, L.P., a Texas limited partnership,
f/k/a Circle C Land Corp.



 
By:
Circle C GP, L.L.C., a Delaware limited liability
company, its general partner




 
By:
Stratus Properties, Inc., a Delaware
corporation, its Sole Member





By: /s/ John E. Baker                                   
John E. Baker, Senior Vice President


AUSTIN 290 PROPERTIES, INC., a Texas corporation




By: /s/ John E. Baker                                           
John E. Baker, Senior Vice President


BARTON CREEK JV:


OLY STRATUS BARTON CREEK I JOINT
VENTURE, a Texas joint venture


By: STRS L.L.C., a Delaware limited liability company,
       Venturer
 
By: STRATUS PROPERTIES INC., a Delaware
       corporation, its sole member
 
By: /s/ John E. Baker                                      
John E. Baker, Senior Vice President



 
By:
STRATUS ABC WEST I, L.P., a Texas limited
partnership, Venturer

 

 
By:
STRS L.L.C., a Delaware limited liability
company, General Partner

\

 
By:
STRATUS PROPERTIES INC., a
Delaware corporation, its sole
member

 
By: /s/ John E. Baker               
John E. Baker,
Senior Vice President

STATE OF TEXAS  §
                                                 §
COUNTY OF DALLAS        §


This instrument was ACKNOWLEDGED before me, on the 24th day of May, 2005, by
SHERY R. LAYNE, Senior Vice President of COMERICA BANK, a Michigan banking
corporation, successor by merger to Comerica Bank-Texas, on behalf of said
banking corporation.
 
[SEAL]
                            /s/ Jerre Ryburn              
Notary Public, State of Texas


    Jerre Ryburn                    
Printed Name of Notary Public
 
My Commission Expires:
2/2/2008.
 






STATE OF TEXAS  §
                                                 §
COUNTY OF TRAVIS          §


This instrument was ACKNOWLEDGED before me on the 24th of May, 2005, by John E.
Baker, Senior Vice President of STRATUS PROPERTIES INC., a Delaware corporation,
on behalf of said corporation.
 
[SEAL]
                              /s/ Jerre Ryburn              
Notary Public, State of Texas

Jerre Ryburn                    
Printed Name of Notary Public
My Commission Expires:
2-2-2008.
 


 
STATE OF TEXAS  §
                                                 §
COUNTY OF TRAVIS          §


This instrument was ACKNOWLEDGED before me, on the 24th day of May, 2005, by
John E. Baker, Senior Vice President of STRATUS PROPERTIES INC., a Delaware
corporation, sole member of STRS, L.L.C., a Delaware limited liability company,
general partner of STRATUS PROPERTIES OPERATING CO., L.P., a Delaware limited
partnership, on behalf of said limited partnership.
 
[SEAL]
                                         /s/ Jerre Ryburn                    
Notary Public, State of Texas


Jerre Ryburn                    
Printed Name of Notary Public
My Commission Expires:
2-2-2008.
 
 
STATE OF TEXAS  §
                                                 §
COUNTY OF TRAVIS          §


 
This instrument was ACKNOWLEDGED before me, on the 24th day of May, 2005, by
John E. Baker, Senior Vice President of STRATUS PROPERTIES INC., a Delaware
corporation, sole member of Circle C GP, L.L.C., a Delaware limited liability
company, general partner of CIRCLE C LAND, L.P., a Texas limited partnership,
f/k/a Circle C Land Corp., on behalf of said limited partnership.
 
[SEAL]
                             /s/ Jerre Ryburn              
Notary Public, State of Texas
Jerre Ryburn                   
Printed Name of Notary Public
My Commission Expires:
2-2-2008.
 


 
STATE OF TEXAS  §
                                                 §
COUNTY OF TRAVIS          §


 
This instrument was ACKNOWLEDGED before me, on the 24th day of May, 2005, by
John E. Baker, Senior Vice President of AUSTIN 290 PROPERTIES, INC., a Texas
corporation, on behalf of said corporation.
 
[SEAL]
                                                                                           
    /s/ Jerre Ryburn              
Notary Public, State of Texas

Jerre Ryburn                   
Printed Name of Notary Public
           
My Commission Expires:
2-2-2008.
 




STATE OF TEXAS  §
                                                 §
COUNTY OF TRAVIS          §


This instrument was ACKNOWLEDGED before me, on the 24th day of May, 2005, by
John E. Baker, Senior Vice President of STRATUS PROPERTIES INC., a Delaware
corporation, sole member of STRS, L.L.C., a Delaware limited liability company,
venturer of OLY STRATUS BARTON CREEK I JOINT VENTURE STRATUS, a Texas joint
venture, on behalf of said joint venture.
 
[SEAL]
                                                                                           
   /s/ Jerre Ryburn              
Notary Public, State of Texas



Jerre Ryburn                   
Printed Name of Notary Public
My Commission Expires:
2-2-2008.

 
 
STATE OF TEXAS  §
                                                 §
COUNTY OF TRAVIS          §


This instrument was ACKNOWLEDGED before me, on the 24th day of May, 2005, by
John E. Baker, Senior Vice President of STRATUS PROPERTIES INC., a Delaware
corporation, sole member of STRS, L.L.C., a Delaware limited liability company,
general partner of STRATUS ABC WEST I, L.P., a Texas limited partnership,
venturer of OLY STRATUS BARTON CREEK I JOINT VENTURE STRATUS, a Texas joint
venture, on behalf of said joint venture.
 
[SEAL]
                                                                                                /s/
Jerre Ryburn              
Notary Public, State of Texas

Jerre Ryburn                   
Printed Name of Notary Public
                   
 
My Commission Expires:
2-2-2008.
 